Ferguson, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in pai't.
I agree that, under the particular circumstances of this case, the board of review did not abuse its discretion in choosing to reassess the sentence imposed by the court-martial rather than to order a rehearing on the sentence. Nevertheless, I entertain some substantial doubt concerning whether the problem before us really involves whether this Court — to which Congress had confided only jurisdiction over questions of law — has the authority to upset an honest determination by the board that a legally proper sentence is, considering the accused and the offenses which it has approved, factually appropriate. Compare Uniform Code of Military Justice, Article 66, 10 USC § 866, with Code, supra, Article 67, 10 USC § 867. Rather, I believe that the real issue is whether the board abused its discretion in assuming to correct the sentence itself instead of returning the case for a rehearing on the penalty before a tribunal which is better fitted to litigate the matter. Whether the board so abused its discretion is, of course, a question of law whose review is well within our competence. United States v Oakley, 7 USCMA 733, 23 CMR 197; United States v Voorhees, 4 USCMA 509, 16 CMR 83; United States v Stene, 7 USCMA 277, 22 CMR 67.
The basis for my qualms concerning the development of the principal opinion in this area may be simply stated. Assume arguendo that, in a particular case, we find the sentence which the board approved inappropriate as a matter of law for the offense of which accused was convicted, and, as we did in Voorhees, supra, remand the case with directions to order a rehearing. Assume further that a court-martial, upon such rehearing, imposes the very sentence which, although within legal limits, we had earlier held inappropriate. Under any of the cases upon which my brothers rely — indeed, by the very limitation which Congress has put upon us in Code, supra, Article 67 — ■ we would, I suggest, be powerless to upset the trial forum’s determination of this purely factual question. And, certainly, from all that the principal opinion states, my brothers admit there would be no justiciable controversy before us, if the board of review in this case had so ordered a rehearing on sentence and the same penalty had again been imposed.
Thus, the question before us does not seem to be one of appropriateness, for a bad-conduct discharge may well be — as the board of review factually found — an entirely correct punishment for one who wrongfully appropriated property of a fellow sailor, of a value of $152.00, and subsequently entrusted it to the not always secure custody of a pawnbroker. Rather, as noted above, our inquiry is limited to whether, as a matter of law, the board of review should have ordered another trial on the sentence. And, in light of the presence in this record of the factors which Judge Kilday has so ably summarized, it is clear that we cannot upset the board’s exercise of its discretion. Cf. Jackson v Taylor, 353 US 569, 1 L ed 2d 1045, 77 S Ct 1027 (1957); Fowler v Wilkinson, 353 US 583, 1 L ed 2d 1054, 77 S Ct 1035 (1957). Accordingly, I concur with the disposition of the issue, but disassociate myself from those portions of the principal opinion which seem to indicate this Court’s intention, under the guise of reviewing questions of law, to assume authority which the Congress has denied them.
With respect to the second issue before the Court, I regretfully must announce my disagreement with the majority’s conclusion that Christopher was not harmed by inclusion in the con*239vening authority’s action and the staff legal officer’s review of adverse information without the opportunity to rebut or explain it.
Attached to the convening authority’s action in the case was the following statement:

“SYNOPSIS OF CONDUCT

“NATURE OF OFFENSES COMMITTED: None
“NON-JUDICIAL PUNISHMENT IMPOSED: None
“MEDALS, AWARDS, AND COMMENDATIONS : None
“CHRISTOPHER served in the capacity as an SK striker for approximately six (6) months. Initially he showed some interest and aptitude. However, he quickly declined and ' reached the point where he showed no interest and completely lacked any motivation. His Petty Officers were constantly having to correct jobs that he did. He was recently reassigned to the deck force.
/s/ J. L. Long
Lt jg (SC) USNR”
The review of the staff legal officer to the supervisory authority made the following comment with respect to the foregoing document:
“In the synopsis of conduct, executed by the ship’s supply officer, there appears a statement that the accused was a storekeeper striker for approximately 6 months during which time he showed interest and aptitude, but this later declined to such an extent that he no longer demonstrated any interest and appeared to lack motivation. As a result, his petty officers were required to correct his work and he was reassigned to the deck force. . . . Synopses which contain derogatory material gathered from sources outside of a service record should ordinarily be submitted to an accused for comment (U. S. v VARA, 25 CMR 155). Here, the synopsis of conduct reports no prior offenses, and the small comment concerning the accused’s work by his division officer is not of such nature as to have had any effect upon the sentence. It is therefore considered to be unnecessary to return this record for possible comment by the accused. . ,
Both the convening authority and the supervisory authority approved accused’s sentence to a bad-conduct discharge. The board of review did not discuss the point.
As far back as United States v Lanford, 6 USCMA 371, 20 CMR 87, in concluding that a board of review might consider matters on the sentence which were before the convening authority, we said, at page 381:
. . This statement may be included in the post-trial review of the convening authority’s legal officer, or in his own action, or even in a separate statement included with the allied papers. Of course, justice to the accused requires that he be given a fair and reasonable opportunity to rebut or to explain any matter which may be detrimental to him. In that connection what we said in United States v Long, 5 USCMA 572, 574, 18 CMR 196, is appropriate here:
£. . . If an appellate agency is going to use any post-trial information as a basis for its decision, on jurisdictional matters or in any other permissible areas, each party should be afforded an opportunity to present his, or its, side of the dispute.’ ” [Emphasis supplied.]
In United States v Griffin, 8 USCMA 206, 24 CMR 16, we were presented with an instance of a staff legal officer referring to accused’s testimony as a witness in an unrelated trial which cast his service conduct in a discreditable light. We held, at page 207:
“Unquestionably, it was error for the convening authority to consider, in his deliberations on the sentence, adverse matter from outside the record without affording the accused an opportunity to rebut or explain that matter. United States v Lanford, 6 USCMA 371, 20 CMR 87.”
We concluded that the board of re*240view properly cured the error by express reassessment of the sentence in light of the failure to submit the derogatory material to the accused for his comments.
In United States v Vara, 8 USCMA 651, 25 CMR 155, the staff legal officer referred to extra-record information indicating that accused had been found in possession of marihuana while confined in the brig. Again, the comment had not been submitted to the accused for his review and possible rebuttal. Again we reversed, with Judge Latimer speaking thusly for a unanimous Court, at page 653:
“. . . Some of the information touching on matters which militate against clemency and the accused’s potentialities for rehabilitation is gathered from sources unknown to him. There is nothing of record showing that he was confronted with adverse factual matters, and there is some possibility that had he been afforded an opportunity to meet matters not called to his attention, he might have rebutted them or explained away some of their damaging effects.”
See also United States v Payne, 9 USCMA 40, 25 CMR 302 (“evaluation” statements by accused’s commander and other persons), and United States v Morris, 9 USCMA 368, 26 CMR 148 (“synopsis of conduct” indicating accused was disrespectful and had been incapacitated for duty from use of alcohol) .
Despite the explicit manner in which, as noted above, we have repeatedly set out our determination that the accused be afforded at least an opportunity to explain or rebut unfavorable comments from outside the record, the rule is now reduced to the status of nothing more than a “preferred practice,” the application of which to the instant case is held unnecessary because the risk of prejudice is too insubstantial. I believe this departure from a well-recognized and established principle to be totally devoid of merit.
In the first place, the authorities quoted, supra, make it clear beyond cavil that in each such instance, we did not suggest a practice for military appellate authorities to follow but a rule of fairness which must be applied when a convening authority or his representative desire to go outside the record on matters affecting the sentence. In short, we have, in an unbroken continuum of cases, denied that the convening authority’s action or the post-trial review were ex parte proceedings in which the accused had no right to refute estimates of his character and prior behavior which may not have the slightest foundation in fact and amount to no more than an effort by his immediate superiors to persuade an impartial judicial officer to rid them of his continued presence. In short, as we said in Lanford, supra, “justice to the accused requires that he be given a fair and reasonable opportunity to • rebut or to explain any matter which may be detrimental to him.”
In the second place, there can be no doubt that the “synopsis” in this instance contains adverse comments likely to have had a substantial impact on any convening authority. Accused’s service is said to have shown a progressive decline in interest until he completely lacked any further motivation to perform his duty or to “strike” for the rating of storekeeper. Indeed, his work was so slovenly that his enlisted superiors “were constantly having to correct jobs that he did,” and he was “recently” reassigned to the “deck forces,” there, apparently, to suffer the life and perform the duties of an ordinary unskilled seaman. One could hardly ask for a more succinct description of an individual without further value to the naval service and, given such information, it does not require the dark power of divination to predict that a convening authority, responsible for the well-being and discipline of his ship, would forthwith approve a sentence to bad-conduct discharge in order to rid the command of this accused. Yet, despite the importance of such considerations, the accused was arbitrarily denied any opportunity to explain his alleged derelictions, to refute them, or to point out — as, for ought we know, may well have been the case— *241that his performance of duty was in fact superior and that those to whom he was more directly responsible would so attest.
Nor may reliance for this affirmance be correctly based upon this Court’s decisions in United States v Sarlouis, 9 USCMA 148, 25 CMR 410, and United States v Taylor, 9 USCMA 84, 25 CMR 296. In the latter ease, a majority found from a “careful reading of the staff judge advocate’s review . . . that reference to the accused’s reputation for using a straight razor was merely incidental” when it otherwise appeared that he had been convicted of assaulting someone with such a weapon, had a civilian conviction for violating a state firearms act, was neither repentant nor remorseful, and displayed a wholly indifferent attitude toward possible rehabilitation. In the former case, the staff judge advocate’s review was found not to depend in any respect upon the matter which was withheld from accused. Moreover, there is more than a little intimation that the adverse comments of accused’s superiors in that case were limited to purely personal opinions to which he might offer little or no challenge. Indeed, in light of the information here presented, our observation in the Sar-louis case concerning the use of such opinions is extremely pertinent:
“. . . Frequently, however, the impression or recommendation is fortified by the ‘facts’ upon which it is based. ... If these facts are derogatory, the accused must be accorded an opportunity to meet them. United States v Vara, supra.” [Emphasis supplied.] [United States v Sarlouis, supra, at page 150.]
That is precisely the case before us, for accused’s slovenliness, declining interest, lack of .motivation, his transfer, and the implied reasons therefor, are facts, not opinions, and of a nature clearly susceptible. of being explained or rebutted.
In sum, then, I believe that, in order to follow the definite doctrine which we set forth in United States v Griffin, and United States v Vara, both supra, we should set aside the action of the convening authority and return the case to this initial appellate level in order to permit the accused a fair and reasonable opportunity to rebut or explain the information contained in Lieutenant Long’s “synopsis.” It is here that the military defendant has his best chance to obtain clemency and when, as in this case, .he is not given the opportunity to defend himself against post-trial allegations designed to steel the heart of the most liberal commander against him, the door is opened to the most vicious sort of ex parte practices. In good conscience, I cannot join in my brothers’ sub si-lentio denunciation of a heretofore well-settled principle.
I would reverse the decision of the board of review and order the record of trial returned to the convening authority for a new action upon the sentence after according to the accused the right to be heard concerning the reflections cast by his superior officer upon the character of his service.